Citation Nr: 0514234	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  01-03 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from March 1985 until his death in November 
1999.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


FINDINGS OF FACT

1.  The veteran died while on active service as a result of 
acute cocaine poisoning.  

2.  The veteran's unauthorized absence and cocaine use at the 
time of his death were not the result of his willful 
misconduct, but were in line of duty, because he was insane 
at the time and could not form the necessary intent to 
accomplish a deliberate or intentional act.


CONCLUSION OF LAW

The veteran's death was incurred in line of duty during 
active service.  38 U.S.C.A. §§ 105, 1310, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1 (m) (n), 3.301, 3.312, 
3.354 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  Direct service connection may be 
granted only when a disability or cause of death was incurred 
in or aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  38 C.F.R. § 3301(a).  

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
infrequent use of drugs to the point of addiction will be 
considered willful misconduct.  When drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death may be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval 
or air service shall not be deemed to have been incurred in 
the line of duty if such injury or disease was the result of 
the abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), 
the intentional use of prescription or nonprescription drugs 
for a purpose other than the medically intended use, or the 
use of substances other than alcohol to enjoy their 
intoxicating effects.  38 C.F.R. § 3.301(d).

In Zang v. Brown, 8 Vet. App. 246, 252 (1995), the United 
States Court of Appeals for Veterans Claims (Veterans Claims 
Court) determined that "[b]ecause willful misconduct 
requires an intentional act under 38 C.F.R. § 3.1(n), and 
because intent presupposes sufficient mental capacity at the 
time of the act to understand its nature, the Court agrees 
with the Board's conclusion that, although no VA regulation 
expressly so provides, 'insanity, if proven, will constitute 
a viable defense under VA law to a charge of 'willful 
misconduct'."  The Veterans Claims Court further concluded 
that "if the veteran had been insane at the time of the 
injury then he could not have formed 'the intent necessary to 
carry out' a 'deliberate or intentional' act."  Id.

The record reflects that the veteran was on active duty at 
the time of his death in November 1999.  The Certificate of 
Death, as well as autopsy, pathology and toxicology reports 
all reflect that the cause of his death was acute cocaine 
poisoning.  The record also indicates that at the time of the 
veteran's death he was in an unauthorized absence status.

Nonetheless, in granting the benefit sought, the Board places 
significant probative value on an October 2000 comprehensive 
"psychological autopsy" undertaken by a private forensic 
psychiatrist, and a February 2002 addendum thereto.  The 
forensic psychiatrist determined that the veteran was 
suffering from post-traumatic stress disorder (PTSD) at the 
time of his death.  According to the forsenic psychiatrist, 
as a result of the veteran's PTSD, he was not of sound mind.  
The mental condition of PTSD also led to his uncharacteristic 
actions of going absent without leave and ultimately 
committing suicide by cocaine poisoning.

The only competent medical evidence that addresses the 
veteran's mental status at the time of his unauthorized 
absence and death are the aforementioned private medical 
reports.  These reports indicate that the veteran was not of 
sound mind at the time he was in unauthorized absence status 
and when he used the cocaine to an extent that it resulted in 
his death.  

The Board concludes that this evidence supports the 
proposition that the veteran was unable to form the requisite 
intent to carry out a deliberate or intentional act at the 
time he was in an unauthorized absence status and when he 
used the cocaine to such an extent that it resulted in his 
death.  Given that he was unable to form the requisite 
intent, there can be no finding of willful misconduct.  

In resolving all doubt in the appellant's behalf, the Board 
concludes that the veteran was insane at the time he was in 
unauthorized status and when he used the cocaine that 
resulted in his death.  Therefore, his actions and resulting 
death were in the line of duty and not as a result of his 
willful misconduct.  Because the veteran's death occurred 
while he was on active duty, his death is related to his 
active service.  Accordingly, service connection for the 
cause of the veteran's death is established.

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Inasmuch as the Board is allowing the benefits 
sought, the appellant will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the new law have not been completely satisfied.  
Therefore, no further action is necessary under the mandate 
of the VCAA.


ORDER

Service connection for the cause of the veteran's death is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	LINDA ANNE HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


